PER CURIAM.
This case arises out of a tractor accident, occurring when Appellant Roger Miller started a Yanmar brand tractor while standing on the ground beside it, just in front of the tractor’s left rear wheel. As Miller cranked the engine, he was struck by the tractor as it lurched forward. Miller asserts that the appellees provided a tractor that was defective because it lacked a safety switch to prevent it from being started while in gear and that the appellees should have provided warnings that the tractor did not have a safety switch. We agree with Miller that the trial court erred in granting final summary judgment in favor of Appellees Lee Ransom and Cody Trent d/b/a Trent Auto Sales because there are disputed issues of fact.
Appellees’ motion for summary judgment did not address the defective product claim. Whether or not the absence of a safety start switch rendered the tractor defective is an issue of fact that needed to be determined by the trier of fact.
Summary judgment was also improper regarding the lack of warnings. See Giddens v. Denman Rubber Mfg. Co., 440 So.2d 1320, 1322 (Fla. 5th DCA 1983) (reversing judgment for defendant tire manufacture and holding that whether the existence of warnings on the tire would have alerted the plaintiff, who was injured while installing a tire, to the fact that he was installing a 16-inch tire, rather than a 16.5-inch tire, was a question for the jury); Brown v. Glade and Grove Supply, Inc., 647 So.2d 1033, 1035-36 (Fla. 4th DCA 1994) (discussing adequacy of warning).
REVERSED and REMANDED for further proceedings.
DAVIS, LEWIS and POLSTON, JJ., CONCUR.